Citation Nr: 1534994	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-00 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee degenerative joint disease (DJD), status post medial meniscectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By that rating action, the RO granted service connection for left knee DJD, status post medial meniscectomy; an initial 10 percent rating was assigned, effective November 26, 2008--the date VA received the Veteran's claim for compensation for this disability.  The Veteran appealed the initial 10 percent rating assigned to the above-cited disability to the Board.

In August 2011, the Veteran failed to appear for a hearing before a Veterans Law Judge at the above RO (Travel Board (TB) hearing)).  In a VA Memo, dated in November 2011, VA personnel indicated that they telephoned the Veteran to update his new residential address because his TB hearing notification letter had been returned as undeliverable.  The Veteran informed the VA personnel that he did not desire a hearing.  38 C.F.R. § 20.702(e) (2015).  Thus, the Board will proceed with its appellate consideration of the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim, additional substantive development is necessary; specifically, to obtain any outstanding Social Security Administration (SSA) records and to schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The Board will discuss each reason for remand separately below. 

i) SSA records

The Veteran's Veterans Benefits Management System (VBMS) electronic record includes an April 2015 "Supplemental Security Income Request for Information" from the Social Security Administration (SSA) to VA.  The Board acknowledges that the Veteran is currently under the age for SSA retirement benefits (58); however, it is unclear whether the Veteran has received SSA disability benefits prior to retirement age.  Review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  Therefore, a remand is necessary in order to determine whether the Veteran is in receipt of SSA disability benefits and, if so, to obtain these records.

ii) VA examination 

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected left knee disability.  He contends that his service-connected left knee is more severely disabling than reflected by the currently assigned 10 percent disability rating due to such symptoms as decreased range of motion, limitation of daily activities, such as walking (e.g., can only walk half-a-block) and sharp pain.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's Notice of Disagreement and VA Form 9, received by the RO in April 2010 and January 2011, respectively).

VA last examined the Veteran in March 2009.  (See March 2009 VA orthopedic examination report).  The Veteran's representative has argued that the Veteran should be afforded another VA examination because the 2009 examination is too remote in time to consider the current severity of the service-connected left knee disability.  (See Veteran's representative July 2015 written argument to VA).  The Board recognizes that VA's duty to assist a veteran does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.   See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.  However, given the Veteran's credible written statements that there has been an obvious change in his left knee disability since March 2009, as well as an April 2010 VA treatment report reflecting that the Veteran complained of increased left knee pain over the previous 12 months, the AOJ should arrange for the Veteran to undergo a VA joints examination at an appropriate VA medical facility to determine the severity of his left knee disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). (VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the Veteran has ever received disability benefits from the Social Security Administration (SSA).  If so, obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the Veteran's VBMS electronic claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.
   
2.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

3.  After the development in directives one (1) and two (2), above, has been accomplished and any records have been associated with the Veteran's electronic record, he should be afforded an appropriate VA examination to determine the current nature and severity of his left knee disability.  The Veteran's claims file, as well as his electronic record and a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner should determine all symptomatology associated with the Veteran's left knee, to include any limitation of left knee range of motion. 
The examiner should also determine whether the Veteran's left knee is manifested by weakened movement, excess fatigability, or incoordination. These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination of the left knee, expressed in degrees, if possible. 

The examiner must state whether there is any evidence of semilunar, dislocated, cartilage with frequent episodes of locking, pain and effusion. 

The examiner must also comment on the presence of any recurrent subluxation or lateral instability of the left knee and characterize it as slight, moderate or severe. 

A complete rationale for all conclusions expressed must be provided in a typewritten report. 

4.  After the above-cited directives have been accomplished and any newly received evidence has been associated with the claims file, the AOJ must readjudicate the Veteran's claim for an initial disability rating in excess of 10 percent for the service-connected left knee disability to include whether staged ratings are warranted in accordance with Fenderson v. West, 12 Vet. App. 119 (1999). 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them a time to respond to it before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

